Citation Nr: 9907082	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-45 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought.  The veteran 
served on active duty from March 1967 to March 1970, and from 
January 1972 to June 1972.  Such service included a tour of 
duty in Vietnam from August 1968 to July 1969 as a medical 
specialist.

The Board notes that, in his October 1996 substantive appeal, 
the veteran requested a hearing before a member of the Board.  
However, the record contains a report of contact of a 
subsequent date in October 1996, noting that RO personnel had 
been in contact with the veteran and that he had indicated 
that he no longer wished to have a hearing.  Therefore, 
pursuant to 38 C.F.R. § 20.704(e) (1998), the veteran's 
request for a hearing is deemed to have been withdrawn.

Additionally, the Board notes that, in a June 1983 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent disability evaluation therefor.  
Subsequently, in an October 1983 rating decision, the RO 
proposed to sever service connection for PTSD, and, in a 
January 1984 rating decision, the RO effected the proposed 
severance.  The propriety of the severance action in January 
1984 is not at issue in this appeal and is not herein 
addressed.  Notwithstanding the RO's development and 
certification of the current issue for appellate review as an 
original claim of entitlement to service connection for PTSD, 
without regard to the finality of the January 1984 action, 
and in light of the Board's determination that such claim is 
not well grounded, the need for corrective action by remand 
is obviated.


FINDING OF FACT

There is no competent medical evidence which demonstrates 
that the veteran currently suffers from PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
With respect to claims involving PTSD, to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

Additionally, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under judicial precedent, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 493 (1997).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is to be presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show that he was diagnosed with an 
emotionally unstable personality disorder and drug dependency 
as a result of which he was recommended for and received a 
discharge for unsuitability.  The post-service medical 
evidence includes a June 1983 VA examination report which 
reveals that diagnoses of substance abuse, alcoholism, and 
delayed PTSD were recorded.  The examiner also noted that the 
veteran's degree of impairment was due more to his alcoholism 
than to his PTSD.

Additionally, the record includes a VA examination report 
compiled in August 1983 by a board of two psychiatrists, 
containing notations by the examiners that, as the only 
symptom of which the veteran complained was bad dreams, the 
criteria for entry of a diagnosis of PTSD had not been 
satisfied.  As well, a June 1996 VA examination report 
indicates the veteran was diagnosed with continuous alcohol 
dependence and mood disorder secondary to substance abuse.  
The examiner also noted that the veteran described having 
nightmares involving Vietnam and being chased by snakes, but 
that he did not provide any other convincing evidence which 
would suggest a diagnosis of PTSD.

Finally, the record includes a May 1996 statement by Douglas 
"Whitey" Koskiniemi describing an incident during which he 
was treated during his service by the veteran, who was the 
medic for his platoon.  Moreover, the record contains various 
statements by the veteran and his representative, including a 
VA Form 21-4138, Statement in Support of Claim, dated in May 
1996, describing traumatic incidents the veteran experienced 
during his service, as well as indicating that the veteran 
currently suffers from PTSD related to those traumatic 
incidents.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from PTSD.  Simply put, other than the 
veteran's own statements, there is no medical evidence of 
record specifically providing a current medical diagnosis of 
PTSD.  Therefore, as the veteran has failed to satisfy one of 
the essential elements necessary to well ground his claim, 
which is the existence of a current disability, the veteran's 
claim must be denied.  A well grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In arriving at this conclusion, the Board has taken into 
consideration the above described statements by Douglas 
"Whitey" Koskiniemi, the veteran, and his representative.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that these individuals are lay 
persons not qualified to offer a medical opinion regarding 
the diagnosis of a disability or the etiology of any such 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the United States Court of 
Appeals for Veterans Claims held that a veteran does not meet 
the burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection for PTSD, VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, supra.  There is nothing in the text of 
section 5107 to suggest that VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  In addition, 
the law is clear that the veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after his 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  Therefore, the Board 
finds that, as the veteran has not shown that his claim of 
service connection for PTSD is well grounded, the VA has no 
duty to afford him a VA examination.  Finally, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the veteran's claim.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  The Court has 
held that when an RO does not specifically address the 
question whether a claim is well grounded but rather proceeds 
to adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well grounded claim 
analysis.   Meyer v. Brown, 9 Vet. App. 425, 432 (1996); see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any event, 
the quality of evidence the veteran would need to well ground 
his claim or to reopen it on the basis of new and material 
evidence is nearly the same.  Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board has considered the doctrine of reasonable doubt.  
However, as the veteran's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection for PTSD, and the reasons for 
which his claim has failed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

